         Case 4:21-cv-00003-BMM Document 31 Filed 01/22/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 ENVIRONMENTAL DEFENSE FUND;                   Case No.: 21-cv-00003-BMM
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER; and CITIZENS
 FOR CLEAN ENERGY,
                                   Plaintiffs, ACKNOWLEDGMENT AND
                       vs.                     ACCEPTANCE OF ADMISSION
                                               PRO HAC VICE OF LINNET
 U.S. ENVIRONMENTAL PROTECTION                 DAVIS-STERMITZ
 AGENCY; and ANDREW R. WHEELER, in
 his official capacity as Administrator of
 the U.S. Environmental Protection
 Agency,

                                 Defendants.


      I, Linnet Davis-Stermitz, respectfully submit this acknowledgment and

acceptance of admission pro hac vice under the terms set forth in Local Rule 83.1(d)

and the Court’s order dated January 14, 2021 (Dkt. 20).

Dated:       January 22, 2021                  Respectfully submitted,

                                               /s/ Linnet Davis-Stermitz
                                               LINNET DAVIS-STERMITZ
                                               GUPTA WESSLER PLLC
                                               1900 L Street, NW, Suite 312
                                               Washington, DC 20036
                                               Phone: (202) 888-1741
                                               Fax: (202) 888-7792
                                               linnet@guptawessler.com

                                               Attorney for Plaintiffs
